THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

             The State, Petitioner,

             v.

             Jeffrey Dana Andrews, Respondent.

             Appellate Case No. 2018-001765



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                          Appeal From Sumter County
                      W. Jeffrey Young, Circuit Court Judge


                              Opinion No. 27894
                   Submitted May 7, 2019 – Filed June 19, 2019


                           AFFIRMED AS MODIFIED


             Attorney General Alan McCrory Wilson and Assistant
             Attorney General Scott Matthews, both of Columbia, and
             Solicitor Ernest A. Finney, III, of Sumter, all for
             Petitioner.

             Chief Appellate Defender Robert Michael Dudek, of
             Columbia, for Respondent.


PER CURIAM: The State of South Carolina has filed a petition for a writ of
certiorari asking this Court to review the Court of Appeals' decision in State v.
Andrews, 424 S.C. 304, 818 S.E.2d 227 (Ct. App. 2018). We grant the petition,
dispense with further briefing, and affirm as modified.

                                              I.
The facts in this case are fully and accurately set forth in the Court of Appeals'
opinion. After a fatal shooting at Respondent's home, Respondent was indicted for
murder and possession of a weapon during the commission of a violent crime.
Respondent moved to dismiss the charges pursuant to the Protection of Persons
and Property Act1 (the Act) on the ground he shot the victim in self-defense.

During the pre-trial immunity hearing, Respondent claimed that, after an
altercation and being threatened by the victim, Respondent shot the victim in the
threshold of the front door as the victim attempted to reenter his home.
Respondent's father corroborated Respondent's version of events. However,
another eyewitness, the victim's girlfriend and Respondent's cousin, testified the
victim was attempting to peacefully leave Respondent's home and that Respondent
followed the victim out of the home, shooting him on the porch. Additional
forensic evidence was presented at the hearing, but it did not conclusively support
either version of events.

At the conclusion of the immunity hearing, the circuit court rejected Respondent's
argument. Relying on State v. Douglas, 411 S.C. 307, 768 S.E.2d 232 (Ct. App.
2014), the circuit court held:

         The burden clearly is by the preponderance of the evidence. Not the
         normal criminal case law beyond a reasonable doubt. . . . The
         testimony in this case from the witnesses and from the defendant have
         been at least very inconsistent. The testimony has been conflicting as
         to what the different witnesses saw and what happened on the night in
         question. And therefore, I find that the defendant has not met [his]
         burden of proving to me by a preponderance of the evidence, and
         therefore a request for immunity is hereby denied.

Ultimately, the Court of Appeals affirmed the circuit court's denial of immunity,
but reversed Respondent's convictions based on a separate evidentiary issue.

While we agree with the result reached by the Court of Appeals, we granted the
petition for a writ of certiorari to reiterate the impact of our recent decision in State

1
    S.C. Code Ann. §§ 16–11–410 to –450 (2015 & Supp. 2017).
v. Cervantes-Pavon, Op. No. 27872 (S.C. Sup. Ct. filed Mar. 27, 2019).

                                         II.
When the Act was passed, the process for requesting immunity from prosecution
was unclear. Therefore, in State v. Duncan, we interpreted the Act and provided
procedural guidance, instructing that the hearing was properly held prior to trial
and the burden of proof is by a preponderance of the evidence. 392 S.C. 404, 709
S.E.2d 662 (2011).

Shortly after Duncan was decided, this Court heard State v. Curry, 406 S.C. 364,
752 S.E.2d 263 (2013). However, at the time of the Curry trial, which occurred
three years before the appeal to this Court, we had not yet decided Duncan. Thus,
the parties and the circuit court did not have the benefit of the guidance provided
by Duncan as to the proper procedure through which an immunity determination
should be requested. Consequently, in Curry, the defense attorney requested
immunity at the directed verdict stage of trial, and the accused was ultimately
denied immunity from prosecution. 406 S.C. at 369, 752 S.E.2d at 265. In Curry,
we explained the accused's "claim of self-defense presented a quintessential jury
question," which did not warrant immunity from prosecution, and therefore, we
held the claim was properly submitted to the jury, with the claim of self-defense
having been fully presented at that stage of trial. 406 S.C. at 372, 752 S.E.2d at
267. This excerpt from Curry has been the source of much confusion for the bench
and bar. We take this opportunity to emphasize that aspect of Curry was related to
its specific and unique procedural posture at trial—a motion for directed verdict—
and was not intended to allow circuit courts to automatically deny immunity in
cases with conflicting evidence.

Most recently, in Cervantes-Pavon, we revisited the Act, ultimately reversing the
circuit court's denial of immunity and remanding for a new immunity hearing. We
found the circuit court's immunity hearing was controlled by multiple errors of law,
including a misapplication of Curry. We rejected the circuit court's finding that the
conflicting evidence presented a jury question, supporting a denial of immunity,
and we held: "[b]ut just because conflicting evidence as to an immunity issue exists
does not automatically require the court to deny immunity; the court must sit as the
fact-finder at this hearing, weigh the evidence presented, and reach a conclusion
under the Act." Thus, the relevant inquiry is not merely whether there is a conflict
in the evidence but, rather, whether the accused has proved an entitlement to
immunity under the Act by a preponderance of the evidence.
In the instant case, the circuit court correctly cited the preponderance of the
evidence standard and explicitly relied on Douglas; a case in which the circuit
court gave careful consideration to the issue of immunity, making detailed findings
of fact and conclusions of law in determining whether the accused had shown an
entitlement to immunity by a preponderance of the evidence. 411 S.C. at 320, 768
S.E.2d at 240. Here, while the circuit court may not have set forth every detail of
its analysis in the record, the record is nevertheless adequate for a reviewing court
to determine that the circuit court applied the correct burden of proof and made
findings that supported its denial of immunity consistent with a correct application
of this Court's precedent. Thus, we find no error in the circuit court's application
of the law.

To the extent the Court of Appeals relied upon the portion of Curry relating to the
directed verdict procedural posture in affirming the circuit court's denial of
immunity in this case, we vacate that portion of the Court of Appeals' opinion.
Accordingly, we affirm the Court of Appeals as modified.

AFFIRMED AS MODIFIED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.